ATTORNEY FOR APPELLANT			ATTORNEYS FOR APPELLEE



Charles E. Stewart, Jr.			Jeffrey A. Modisett		

Crown Point, Indiana			Attorney General of Indiana



Teresa Dashiell Giller

Deputy Attorney General

Indianapolis, Indiana











IN THE



SUPREME COURT OF INDIANA







CHARLES LESLIE PENDLETON,		)

)

Appellant (Defendant Below),	)

)

v.					)  Cause No. 45S00-9811-CR-714

)

STATE OF INDIANA,				)

)

Appellee (Plaintiff Below).	)











APPEAL FROM THE LAKE SUPERIOR COURT

The Honorable James E. Letsinger, Judge

Cause No. 45G021-9704-CF-66







September 30, 1999





SHEPARD, Chief Justice.





A jury found appellant Charles Leslie Pendleton guilty of murder and the trial court sentenced him to sixty-five years in prison.  Pendleton challenges his conviction on the basis of sufficiency of the evidence.  We affirm.



The evidence at trial centered around events at the Gary home of Faith Butler.  She and Pendleton shared the home during a stormy relationship.  On March 10, 1997, she insisted he move out, and he did.  



On March 11th, Rudolph Schley was out on a walk at midday and noticed smoke coming from the roof of a house.  Concerned that someone might be inside, he stepped up to the partially open front door and shouted that the house was on fire.  
No one answered, so he entered the house and shouted again.  Schley then saw Pendleton coming from the direction of the basement stairs.  Pendleton seemed unconcerned about the fire, and when Schley asked whether there was anyone else in the house, Pendleton said no.  Schley noticed that all of the burners on the kitchen gas stove were turned on, even though only one had a flame and the food for lunch had already been cooked.  He turned the burners off.  Pendleton then left the house, entered his car parked out front, and "peeled rubber."  (R. at 196-97.)



Firefighters and paramedics soon arrived and eventually found the body of Faith Butler lying in the basement of the house, "hacked" and partially burned.  Extensive head and chest injuries, the product of cuts and stabs, caused her death.  A pathologist testified that a machete could have caused these wounds.



Subsequent investigation revealed three fires deliberately set, two in the attic and the other in the basement.  The charred remnants of Pendleton's machete were found in the attic.  He had been observed by neighbors loading it and his other belongings into his car the day before the murder.



The day after Bulter's death, Pendleton skipped his twenty-seven-year job at U.S. Steel and drove to see his brother in Alabama instead.  The brother informed the police that Pendleton said he had killed his girlfriend.  



Appellant challenges the sufficiency of the foregoing evidence largely by seeking refuge in case law which declares that "mere presence" at the scene of the crime is not enough to sustain a conviction.  
See
, 
e.g.
, 
Menefee v. State
, 514 N.E.2d 1057 (Ind. 1987).



We think it plain enough that the evidence established more than "mere presence."  The testimony and tangible evidence mentioned above, and other testimony we have not recited, was more than "sufficient evidence of probative value from which the jury could find all necessary elements" of murder, beyond a reasonable doubt.  
Loyd v. State
, 272 Ind. 404, 407, 398 N.E.2d 1260, 1264 (1980).  



Accordingly, we affirm the trial court. 





Dickson, Sullivan, Selby, and Boehm, JJ., concur.